Citation Nr: 0019735	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-15 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an effective date prior to January 9, 1998 
for a 100 percent evaluation for service connected post- 
traumatic stress disorder (PTSD).

2.  Whether the September 1996 rating decision that confirmed 
and continued a 50 percent evaluation for PTSD was clearly 
and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Boise, Idaho, 
regional office (RO).

The veteran contends that he is entitled to an effective date 
prior to January 9, 1998, for a 100 percent evaluation for 
his service connected PTSD.  He argues that he has not worked 
since a 1988 hospitalization, and that his 100 percent 
evaluation should be effective from that time to the present.  

The veteran appeared at a hearing before the undersigned 
member of the Board in August 1999.  At that time, the 
veteran and his representative raised the issue of whether 
clear and unmistakable error was contained in a September 
1996 rating decision which confirmed a 50 percent evaluation 
for the veteran's PTSD.  The veteran's representative 
indicated at a prehearing conference that this issue was 
inextricably intertwined with the issue of entitlement to an 
earlier effective date for the 100 percent evaluation for 
PTSD.  

In October 1999, the Board remanded this matter to afford RO 
consideration of the inextricably intertwined issue of 
whether the September 1996 decision was clearly and 
unmistakably erroneous.  The RO addressed this matter in a 
November 1999 rating decision which the veteran timely 
appealed to the Board.  





REMAND

Upon review of the record, the Board finds that due process 
considerations warrant a second remand of this matter.  
Specifically, a recent decision by the United States Court of 
Veterans Appeals (Court), has found that a failure to obtain 
all relevant Social Security Administration (SSA) records can 
vitiate the finality of a decision, where the VA has been put 
on notice of the existence of the SSA records prior to 
issuance of a decision.  See Tetro v. West, 13 Vet App 404 
(2000) (motion for reconsideration filed on April 25, 2000.)  
In Tetro the Court determined that a March 1990 Board 
decision that denied nonservice connected pension benefits 
remained an open decision, because the VA breached its duty 
to assist by failing to obtain SSA records after the veteran 
notified the VA of the existence of such records in September 
1989, when he submitted a copy of a February 1989 SSA 
determination.  The Board's breach of its duty to assist in 
1990 was found not to constitute clear and unmistakable 
error, but served to keep the claim before it open for 
effective date purposes.  As noted above, the Secretary filed 
a motion for reconsideration of this decision by the panel, 
or in the alternative a decision by the full Court.  However, 
unless or until the Court's decision is withdrawn or 
overturned by a court of competent jurisdiction, any legal 
interpretations, conclusions or rulings contained in this 
decision remain binding precedent.  See Tobler v. Derwinski, 
2 Vet App. 8, 11 (1991).

In the instant case, the issues concern the effective date of 
a total schedular rating for PTSD, to include whether a 
September 1996 determination was clearly and unmistakably 
erroneous (CUE).  The record reveals that the veteran is 
receiving SSA benefits, and he asserted in his August 1999 
Travel Board testimony that he has received Social Security 
benefits for total disability since 1988, but was unable to 
recall whether he had notified the VA of this fact.  

At a RO hearing in November 1994, the veteran testified that 
he was receiving Social Security benefits.  A hearing 
officer's decision rendered in May 1995, also did not reflect 
that SSA records had been obtained or that an attempt had 
been made to obtain them.  Subsequent rating decisions, 
including the September 1996 decision that is the subject of 
the CUE claim, were rendered without benefit of obtaining the 
Social Security records.  The veteran's representative 
pointed out the RO's failure to obtain these records in the 
August 1999 Travel Board hearing.

In view of the Tetro decision, the RO must address the 
question of whether the rating decisions, dating back to May 
1995, are final, in light of the veteran's notification that 
he was on SSA disability benefits and the RO's failure to 
obtain pertinent Social Security records.  Such records could 
have had an impact on the question of whether an increased 
evaluation was warranted for PTSD at the time, and failure to 
obtain them could possibly vitiate the finality of the May 
1995 rating decision and subsequent ones, according to Tetro.  

Furthermore, the Board observes that the veteran has not been 
afforded the correct regulations addressing the question of 
effective date entitlement for his increased rating for PTSD.  
The statement of the case furnished in August 1998 gave the 
regulations under 38 C.F.R. § 3.401, which addresses 
effective dates for, claims not at issue.  The RO did not 
give the regulations under 38 C.F.R. § 3.400, which address 
the veteran's claim for an increased evaluation for PTSD.  
Corrective action should be undertaken to provide the veteran 
the proper regulations for his specific claim.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the Social 
Security Administration and request 
copies of any disability determination by 
that agency pertaining to the veteran, 
granting, denying, or terminating 
benefits, as well as any medical records 
used in determining the eligibility of 
the veteran for disability benefits by 
that agency. 

2.  The RO should furnish a supplemental 
statement of the case with the correct 
regulations addressing the effective date 
for the veteran's total evaluation for 
PTSD, 38 C.F.R. § 3.400, et seq.

3.  The RO should determine whether any 
rating decisions prior to January 9, 1998 
constitute a final decision, in light of 
the Court's decision in Tetro.  If any 
rating decision prior to January 1998 is 
determined not to be a final decision, 
then the RO should determine the 
effective date for entitlement to a total 
evaluation for PTSD.  If the CUE claim is 
not rendered moot by the RO's effective 
date determination, the RO should 
readjudicate this issue.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, in accordance with 38 
U.S.C.A. § 7105.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




